Name: Commission Regulation (EEC) No 3724/88 of 29 November 1988 on the issue of STM licences for certain floriculture products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 88 Official Journal of the European Communities No L 326/ 13 COMMISSION REGULATION (EEC) No 3724/88 of 29 November 1988 on the issue of STM licences for certain floriculture products been applied for exceed quantities set out above, the Commission will fix a single percentage reduction in the quantities applied for ; Whereas, for rose bushes falling within CN code 0602 40 90 the quantities available have been exceeded for the month of December 1988 ; whereas licences should be issued in proportion to the quantities still available within the target ceiling and the said single percentage reduction in the quantities applied for should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Whereas Commission Regulation (EEC) No 643/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal ('), as last amended by Regulation (EEC) No 3620/88 (2), fixed the target ceilings provided for in Article 251 ( 1 ) of the said Act for certain floriculture products for the period 1 January to 31 December 1988 ; Whereas Commission Regulation (EEC) No 3620/88 of 21 November 1988 on the issue of STM licences for certain floricultural products and amending Regulation (EEC) No 643/86 raised the target ceiling previously fixed for rose bushes falling within CN code 0602 40 90 by 18 950 pieces ; whereas this quantity is to be used in December 1988 ; Whereas the aforesaid Regulation (EEC) No 3620/88 lays down that, if the quantities for which STM licences have HAS ADOPTED THIS REGULATION : Article 1 The STM certificates applied for and notified to the Commission in respect of rose bushes falling within CN code 0602 40 90 for the period 21 to 23 November 1988 shall be issued for 15,3 % of the quantity applied for. Article 2 This Regulation shall enter into force on 30 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 60, 1 . 3 . 1986, p . 39 . 0 OJ No L 315, 22. 11 . 1988, p. 27.